Citation Nr: 0404241	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder by decision dated in July 1997.   

2.  The RO's July 1997 decision represents the last final 
disallowance of entitlement to service connection for a right 
knee disorder on any basis.  

3.  The information and evidence received from the veteran 
subsequent to the RO's July 1997 decision does not bear 
directly or substantively on the issue under appeal, is not 
so significant that it must be considered, and does not 
contribute to a more complete picture of the circumstances 
surrounding the basis of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the RO's July 1997 
decision denying service connection for a right knee disorder 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in April 1999).

The veteran filed an initial claim for a right knee 
disability in April 1997.  In July 1997, the RO denied the 
claim on the basis that service medical records were 
completely silent for complaints, findings, diagnosis, or 
treatment for a right knee disorder.  The RO also noted that 
the service separation examination was negative for 
complaints of or treatment for a right knee injury.  That 
decision was not appealed and became final one year later.

In April 1999, the veteran filed the current claim.  He 
maintained that he was receiving treatment for a right knee 
disorder.  At a subsequent personal hearing, he testified 
that he had no problems with his knee prior to service.  He 
related that he injured the right side of his leg in service 
when he was hit by a forklift.  He related that he was given 
a cane and placed on light duty for two weeks.  He denied any 
other injury to his knee.  He acknowledged that had tried to 
get a medical nexus opinion from his treating physicians but 
they had refused.  Current complaints included arthritis in 
the right knee.  He reported that he believed that he should 
be service connected because the only time he injured his 
knee was in service.  He noted that he was first treated for 
right knee problems in 1997 and indicated that he had not 
received any treatment prior to that time.

Treatment records, including VA outpatient treatment records 
and private treatment records, dated from 1997 have been 
received since the July 1997 denial.  These records show 
treatment for a variety of medical conditions, including 
acquired psychiatric disorders, alcohol, cocaine, marijuana 
and nicotine dependence, tinea pedis, onychomycosis, 
seborrheic dermatitis, a skin tag, and an auricular cyst.  At 
various time, he had reported a past medical history of a 
right knee injury.  A March 2000 MRI report showed minimal 
joint effusion of the right knee.  A January 2001 Social 
Security Administration (SSA) decision also noted a history 
of a right knee injury but related that there was no 
orthopedic reason why the veteran could not work as a result.  
An April 2001 VA examination noted a diagnosis of status post 
right knee contusion with effusion by MRI and patellofemoral 
syndrome.  

Notwithstanding the submission of these multiple medical 
records, the Board finds that, although the evidence is new 
as it was not previously considered, it is not probative as 
it does not establish the critical relationship between the 
veteran's current right knee complaints and his active duty 
service many years previously.  Although the evidence shows 
the presence of a right knee disorder, there is nothing in 
the evidence which suggests a medical nexus between his 
current complaints and military service, except for the 
veteran's own statements about a connection.  The Board is 
not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

Next, the veteran submitted duplicative service medical 
records, including an April 1970 treatment note reflecting 
that he was hit by a fork-lift.  The particular area of the 
injury was not specifically identified but it was noted that 
there was no swelling or bruising, slight pain with forward 
motion, no apparent fracture, and he was treated with ice 
pack and an ace wrap.  There was no apparent follow-up 
medical treatment for right knee complaints as evidenced by 
the absence of further treatment noted in the service medical 
records.  A duplicative service separation examination was 
negative for right knee complaints.  Despite the submission 
of duplicative service medical records, the Board finds that 
the RO had considered his service medical records at the time 
of the July 1997 denial.  Accordingly, the Board finds that 
this evidence is duplicative of evidence previously 
considered and is, therefore, not "new" as required under 
the applicable statutory and regulatory provision.

The Board has also considered the various written statements 
submitted by the veteran and his sworn testimony in July 
2001.  He essentially contends that he was hit by a forklift 
in service and has a current right knee disorder as a result 
of this injury.  However, in his initial claim for service 
connection, which was denied in July 1997, he similarly 
asserted that he was entitled to service connection for a 
right knee disorder as a result of in-service right knee 
trauma.  Therefore, his current claim does not contribute to 
a more complete picture of the circumstances surrounding the 
origin of his right knee disorder.  As such, there is no 
basis to reopen.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in April 
1999.  Therefore, the amendments are not applicable to the 
veteran's claim.

VA must now notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran .  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  
Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet Claims LEXIS 11 
(January 4, 2004).

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In May 2001, the RO notified the veteran that the evidence he 
had submitted was not new and material and that his claim for 
service connection for a right knee disorder remained denied.  
He was provided with an analysis of the facts in this case 
and explained why the evidence he submitted, including 
outpatient treatment records, VA examination, and MRI report, 
did not constitute new and material evidence.  By a separate 
letter also dated in May 2001, the RO notified him about his 
rights to a review by a Decision Review Officer (DRO).  He 
was informed of two options of review - DRO and traditional - 
and was told that if he did not respond his claim would be 
reviewed under the traditional appeal.  There was no 
subsequent correspondence from the veteran in response.  

Next, while the veteran was not provided with a VCAA letter 
prior to the initial denial as mandated in Pelegrini, the 
Board finds that the timing of the claim (April 1999) and 
initial rating decision (June 1999) made it unfeasible to 
provide notice required by the VCAA (enacted in November 
2000) prior to the initial unfavorable RO decision.  Further, 
there has been no prejudice to the veteran because he was 
provided with notice of his due process rights under the VCAA 
in a timely fashion, and was provided with an opportunity to 
submit additional information and evidence at a personal 
hearing in July 2001.  Therefore, he has had ample notice of 
his rights under the VCAA and given adequate time and 
opportunity to provide additional information and evidence 
since the VCAA notification was provided.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a right knee 
disorder is not reopened and the benefit sought on appeal is 
denied.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



